Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4, 5 and 18 are objected to because of the following informalities:
Claim 4, line 1 of the last limitation: for clarity add “for each pixel point” after “the first salience value”
Claim 5, line 5: for clarity add “at least” after “comprises” since it’s highly unlikely that each sub-region contains only one pixel point
Claim 18, line 1 of the last limitation: for clarity add “for each pixel point” after “the first salience value”

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 15, 19 and 20 each defines a computer readable medium (having stored therein computer executable instructions embodying functional descriptive material).  However, the claim does not define a “non-transitory, computer-readable medium” or “non-transitory, computer-readable memory.”  Since "[t]he broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent" [See, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010)], the recited computer-readable medium is interpreted to include transitory propagating signals, which is non-statutory.

The examiner suggests amending the claim(s) to embody the program on “non-transitory, computer-readable medium” or equivalent.  Any amendment to the claim should be commensurate with its corresponding disclosure.

(Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc., as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  

Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Global Contrast based Salient Region Detection,” IEEE CVPR, 2011 – included in IDS) and Niu et al. (“Exploiting contrast cues for salient region detection,” Multimed Tools Appl (2017) 76 – included in IDS) .

Regarding claim 1, Cheng  discloses: 
based on color data of an image to be processed, using an (HC) algorithm and calculating the first salience value of each pixel point in the image to be processed;
[Section 3, especially equation 1]
using an (RC) algorithm and calculating a second salience value of each pixel point in the image to be processed;
[Section 4, especially equation 7]

	Cheng does not expressly disclose the following, which are taught by Niu:
calculating a target salience value of each pixel point in the image to be processed, based on the first salience value and the second salience value; and
determining a salience map of the image to be processed based on the target salience value
[Section 2.3 (“…we obtain the final saliency map…Sf = 0.5*G(Sgs, Ssc)…G is a fusion operation…we have found that addition operation at this stage leads to the best results”).  Note that applied teaching is to obtain a final saliency map by the weighted addition of two saliency maps]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Cheng with the teaching of Niu as set forth above.  The reasons for doing so at least would have been that combining saliency maps obtained by different approaches can result in a better performance, as Niu indicated in Section 2.3.

Regarding claim 2, the combined invention further discloses: 
sequentially traversing pixel points of the image to be processed, wherein the 
traversed pixel points are first pixel points, and obtaining a first color distance between a currently traversed first pixel point and each of other pixel points based on a Lab color model;
determining a first salience value of the first pixel points based on the first color distance corresponding to each first pixel point
[Cheng: Section 3, especially equation 2.  Note that D(Ik, Im) is a first color distance between a currently traversed first pixel point Ik and aother pixel point Im and S(Ik) is a first salience value of the first pixel point Ik].  Note further that this claim essentially recites equation 2 of Cheng, as evidenced by the equation in paragraph 61 of the instant specification.  While in both Cheng’s equation 2 and the equation in paragraph 61 the term D(Ik,Ik) is included in the summation for S(Ik), and thus the summation is not limited only to “each of the other pixel points.”  Since the color distance between a pixel point with itself is 0, including D(Ik,Ik) in the summation does not change the value of S(Ik)]

Regarding claim 3, the combined invention further discloses:
determining whether exist second pixel points having a same color in the image to be processed; and 
in response that the second pixel points fails to exist, sequentially traversing the pixels of the image to be processed in sequence, and obtaining the first color distance between the currently traversed first pixel point and each of the other pixels based on the Lab color model
[Cheng: Section 3, especially equation 3.  Note that equation 3 is equivalent to equations 1 and 2.  However, it determines whether second pixel points having a same color exist first by calculating fj, the number of pixels with the same color cj.  fj >1 indicated that there exists 2 or more pixels with the color cj.  Note further that when fj = 1 for all j, i.e., each color has exactly one pixel with that color, then equation 3 has exactly the same form as equation 2 and the color distance of the currently traversed pixel and each pixel is calculated]

Regarding claim 4, the combined invention further discloses: 
in response that the second pixel points exist in the image to be processed, 
acquiring a second color distance between a target pixel point in the second pixel points and each of third pixel points based on a Lab color model, wherein the third pixel points are alternative pixel points rather than the second pixel points in the image to be processed;
determining a salience value of the target pixel point based on the second color distance, and taking the salience value of the target pixel point as a salience value of each of the second pixel points;
[Cheng: Section 3, especially equation 3.  Note that the second pixels are those that have a same color cl in which the number, fl, of such pixels is greater than 1.  The target pixel is a representative of the second pixels.  Since the salience values of all the second pixels are the same they need only be calculated once for a chosen second pixel (as Cheng observed in the first paragraph of the left column on page 411), and the chosen pixel is considered the target pixel.  This is succinctly described in Cheng’s equation 3 and the limitations above merely unpack, or make it explicit, what is implied in that equation]
sequentially traversing the third pixel points, and based on the Lab color model obtaining a third color distance between a currently traversed third pixel point and each of fourth pixel points, a fourth color distance between the currently traversed third pixel point and the target pixel point, and a number of pixels in the second pixel points, wherein the fourth pixel points are alternative pixel points rather than the currently traversed third pixel point in the third pixel points;
determining a salience value of each of the third pixel points, based on the third color distance, the fourth color distance and the number of pixels in the second pixel points; 
[Cheng: Section 3, especially equation 3.  Note that it is clear that the 3rd pixel points are those having a color cl with fl = 1 (i.e., only one pixel per color), the 3rd color distance is the distance between two 3rd pixels and the 4th color distance is the distance between a 3rd pixel with the target 2nd pixel.  Similar to the discussion above, since all 2nd pixels have the same color, the (4th) color distance from a given 3rd pixel to any 2nd pixel will be the same and thus need to be calculated only once, and the chosen pixel is considered a target pixel.  The contribution of the 4th color distances of all the 2nd pixels to the saliency value of the 3rd pixel can obviously be calculated with the knowledge of the number of the 2nd pixels, that is, fl, for color cl.  Again, this is succinctly described in Cheng’s equation 3 and the limitations above merely unpack, or make it explicit, what is implied in that equation]
determining the first salience value based on the salience value of the second pixel points and the salience value of the third pixel points
[Cheng: Section 3, especially equation 3.  Note that the pixels are divided into two mutually exclusive sets: the second pixels and the third pixels.  When equation 3 is applied to a 2nd pixel, the salience value is a second salience value.  When it is applied to a 3rd pixel, the salience value is a 3rd salience value.  Therefor the 1st salience value for each pixel is either a 2nd or a 3rd salience value.  Again, this is succinctly described in Cheng’s equation 3 and the limitation above merely unpacks, or makes it explicit, what is implied in that equation]

 >><<
Regarding claim 5, the combined invention further discloses the following:
using an (SLIC) algorithm and segmenting the image to be processed;
obtaining a plurality of sub-regions, wherein each of the sub-regions comprises one pixel point;
[Cheng: Section 4, the 2nd paragraph (“…first segment the input image into regions”).  Note that using SLIC to perform segmentation is taught by Niu.  See the analysis below]
calculating a salience value of each of the sub-regions based on the RC algorithm, and determining the second salience value based on the salience value of the sub-region
[Cheng: Section 4, especially equations 5 and 6]

	The combined invention does not teach that the segmentation method is SLIC.  This feature is taught by Niu in lines 5-6 of Section 2: “…a simple linear iterative clustering algorithm (SLIC) [3] is used to generate uniform superpixels.”

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Niu as set forth above.  The reasons for doing so at least would have been that the SLIC generates superpixels (i.e., sub-regions) that show good performance on many widely-used datasets, as Niu indicated in the second paragraph of Section 2.2.
>><<

Regarding claim 6, the combined invention further discloses:
sequentially traversing each of the sub-regions and obtaining a spatial distance between a currently traversed first sub-region and each of second sub-regions, wherein the second sub-regions are alternative sub-regions rather than the first sub-region in the sub-regions;
[Cheng: Section 4, especially equation 6, which, for a currently traversed sub-region r1, calculates its color distance Dr(r1, r2)  to each of the other sub-region r2]
determining a salience value of the first sub-region based on the obtained spatial distance, and determining the second salience value based on the salience value of the first sub-region
[Cheng: Section 4, especially equation 5, which calculates the second salience value S(rk) for sub-region rk]

Regarding claim 7, the combined invention further discloses:
acquiring a spatial weight value of the first sub-region; and
determining a salience value of the first sub-region based on the spatial distance and the spatial weight value
[Cheng: Section 4, especially equation 5, which calculates the second salience value S(rk) for sub-region rk].  Note that w(ri) is the weight for region ri]

Regarding claims 14 and 15, they are similarly rejected as per the analysis of claim 1 (containing the same processing steps) and the additional disclosure in Section IV.B of Jiang in order to implement the processing steps.

Claims 16 and 19 are similarly analyzed and rejected as per the analyses of claims 14 and 15 (respective parent claims), as well as claim 2 (includes the same operations).

Claims 17 and 20 are similarly analyzed and rejected as per the analyses of claims 16 and 19 (respective base claims), as well as claim 3 (includes the same operations).

Claim 18 is similarly analyzed and rejected as per the analyses of claim 17 (parent claim), as well as claim 4 (includes the same operations).

>>><<<
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. and Niu et al. as applied to claims 1-7 and 14-20 above, and further in view of Jing et al. (“Proposal based saliency model for generic target detection in remote sensing image,” IEEE International Conference on Real-time Computing and Robotics; Date of Conference: 14-18 July 2017).

Regarding claim 8 (and similarly claims 9-13), the combined invention of Jiang, Cheng and Niu discloses all limitations of its parent claim 1 (respectively claims 2-6), especially the fusion of two salience measures obtained by two different approaches.  However, the combined invention does not expressly the following, which is taught by Jing:
acquiring a first weight value of the first salience value and a second weight value of the second salience value; and
calculating the target salience value based on the first salience value, the first weight value, the second salience value and the second weight value, wherein a sum of the first weight and the second weight is 1, and the first weight is no less than 0.35 and no more than 0.45
[Section II.C., equation 16.  Note that the first and the second weights are 0.4 and 0.6, respectively]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Jing as set forth above.  The reason would have been the two saliency maps have different characteristics and thus one of them is given more emphasis (a weight of 0.6 in this case), as Jing indicated in the last paragraph of Section II.C.  One of ordinary skill in the art, of course, obviously would have been motivated to try to assign one of the two weights to one saliency map and the other weight to the other to see which one yield a better result.  After all, there are only two possibilities as disclosed.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (“Salient Region Detection via High-Dimensional Color Transform and Local Spatial Support,” IEEE Transactions on Image Processing, Vo. 25, Issue. 1, January 2016; Date of Publication: 26 October 2015)—[P. 18, left column, equation 18.  Note that when letting α = Z/(ω1 + ω3), Sfinal’ = αSfinal, 
β = ω1/(ω1 + ω3), SG’ = p(ω1SG) and SL’ = p(ω4SL), equation 18 can be rewritten as Sfinal’ = βSG’ + (1-β)SL’ .  Note that Sfinal’, SG’ and SL’ can be considered a final, a global and a local saliency map, respective.  The first weight factor β = ω1/(ω1 + ω3) = 1.25/(1.25+1.57) is just under 0.423 and thus is between 0.35 and 0.45.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 28, 2022